Citation Nr: 1332635	
Decision Date: 10/21/13    Archive Date: 10/24/13

DOCKET NO.  12-29 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 0 percent for a scar.  

2.  Entitlement to service connection for an anal fissure.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel



INTRODUCTION

The Veteran had two tours of active service from July 1979 to May 1986.  

This case comes before the Board of Veterans' Appeals (BVA or Board) on appeal of an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Jurisdiction of the claims file rests with the RO in Reno, Nevada.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds it necessary to remand for further development of the case.  

Claimants are to be afforded the full right to representation at all stages of an appeal.  38 C.F.R. § 20.600 (2012).  The purpose of VA Form 646 (Statement of Accredited Representative in Appealed Case) is to give a claimant's representative the opportunity to review an appeal and submit a statement regarding it.  VA Adjudication Procedure Manual (M21-1MR), Part I, Chapter 5, Section F, Paragraph 27a (Aug. 4, 2009).  A VA Form 646 may be executed prior to certification of an appeal to the Board when a hearing was not conducted, a hearing was conducted but the representative did not participate, additional evidence was submitted following the hearing or previous VA Form 646, or there are exceptional circumstances.  M21-1MR, Part I, Chapter 5, Section F, Paragraph 27b (Aug. 4, 2009).  

To date, no VA Form 646 or equivalent from the Veteran's representative has been submitted.  There is no indication that his representative ever has been requested to review this matter and submit a VA Form 646 or equivalent.  Such a request should have been made prior to certification of this matter to the Board.  This request can be made following this remand.  It therefore shall be done as the best possible corrective action.

An addendum to the VA examinations to clarify the source of certain symptoms would be greatly helpful to the Board.  In the October 2010 VA examination, the examiner states there is no adhesion of the scar to the underlying tissue.  In his statements and other examinations, the Veteran has complained of constipation and diarrhea.  As the scar disability was rated under Diagnostic Code number 7301, the Board must consider the symptoms listed therein, such as constipation and diarrhea. Therefore, if it all possible, clarification as to the source of these symptoms (whether it is from the Veteran's scar disability, anal fissures or another source) would facilitate proper adjudication of the Veteran's claims.  

The RO should also obtain any updated treatment of the Veteran, and if there is new evidence, readjudicate the matter.  If the benefits sought are not granted, the RO should issue a Supplemental Statement of the Case.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran and ask him to specify all medical care providers who treated him for his claimed conditions. The RO/AMC should then obtain and associate with the claims file any records identified by the Veteran that are not already associated with the claims file.

2.  After all records requested above have been obtained, the RO/AMC should provide the October 2010 VA examiner the claims folder, as well as access to the records in Virtual VA, and request an addendum opinion regarding the claimed scar disability.  If the examiner is unable to provide the requested opinion, the RO/AMC should request the opinion from another qualified physician.  

The claims folder, including a copy of this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed addendum.  After review of the record, the examiner should provide an opinion as to the source of the constipation and diarrhea symptoms.  A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed.  If the examiner is unable to provide a requested opinion, a supporting rationale must be given concerning why the opinion cannot be provided.  

3.  The RO/AMC shall then take such additional development action as it deems proper with respect to the claims. 

4.  When the development requested has been completed, the case should again be reviewed on the basis of the additional evidence and then readjudicated.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

5.  Then, the RO should afford the Veteran's representative the requisite time period to review this matter and submit a VA Form 646 or equivalent in response to the SOC. Associate all responses received with the claims file.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


